Title: From Benjamin Franklin to Joseph-Mathias Gérard de Rayneval, 5 August 1781
From: Franklin, Benjamin
To: Gérard de Rayneval, Joseph-Mathias


Sir
Passy, Augt 5. 1781.
With this I send the Accounts of the Clothing that went in the Marquis de la Fayette; of which there is an Abridgement on a separate Paper. There went also in the same Ship 100 Tons of Saltpetre, about 1500 Barrels of Gunpowder, and the Remainder of 1500 Fusils, Part having been sent in the Ariel.
With sincere Esteem, I have the honour to be, Sir, Your humble Sert
B Franklin
M. De Raynevalle.
 
Endorsed: M franklin
